 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA,                 )       Case №: 2:18-cr-00067-JAM
                                               )
 9                  Plaintiff,                 )
                                               )                     ORDER
10           vs.                               )                APPOINTING COUNSEL
                                               )
11   KIZZIE LANITRA MORRIS,                    )
                                               )
12                  Defendant.                 )
                                               )
13
14
            The court issued a minute order directing the Federal Defender to locate counsel for this
15   consultation. CJA Panel attorney Scott Nelson Cameron (#226605) is hereby appointed effective
     March 2, 2020, the date the Office of the Federal Defender contacted him.
16
17   DATED: 3/4/2020

18
                                                   /s/ John A. Mendez____________
19                                                 HON. JOHN A. MENDEZ
                                                   United States District Court Judge
20
21
22
23
24
25
26
27
28
